Citation Nr: 1741352	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  05-10 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to October 1993 and had additional unverified Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran's claims file is now in the jurisdiction of the Manila, the Republic of the Philippines RO.  

In August 2007 the Veteran testified at a hearing before the Board.  The Veteran was informed by letters dated in April 2011 and May 2012 that the Acting Veterans Law Judge who conducted that hearing was no longer employed at the Board.  The Veteran was offered the opportunity to have a hearing before another VLJ.  The Veteran did not request another hearing and the Board will proceed with the claim.

The case was previously before the Board in February 2008 and August 2012 and was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2012 remand, the Veteran was afforded a VA examination in October 2015 to determine the nature and etiology of any current left shoulder disability.  The opinion provided by the examiner is inadequate and the claim must be remanded to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

The October 2015 examiner found that the Veteran did not have a current disability.  Range of motion testing revealed limitation of motion in flexion and internal rotation of his left shoulder, which the examiner opined was due to slight stiffness.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness because the Veteran denied having any shoulder pain or a shoulder injury, there was a slight decrease in the range of motion but no tenderness was noted on physical examination, and a review of a September 2015 x-ray showed normal shoulder joints.  The examiner did not address an April 2005 outpatient treatment record which assigned a diagnosis of adhesive capsulitis for the Veteran's complaints of left shoulder pain or an August 2008 VA nursing note which diagnosed tendonitis in both of his shoulders.  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion is required as to whether any left shoulder disability diagnosed during the course of the appeal is related to his active duty service.  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any left shoulder disability since September 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2. After the completion of the above, the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the October 2015 VA examiner (or from another provider if the October 2015 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Identify all of the Veteran's diagnoses related to his claimed left shoulder disability since February 2005.  It should be noted that the Veteran was diagnosed with adhesive capsulitis in April 2005 and with tendonitis in August 2008.

(b) For any left shoulder disability diagnosed during that time period, is it at least as likely as not related to the Veteran's service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why

3. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claim.  If it remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




